 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOSHUAH McCAVITT,                                   No. 2:21-cv-00774 GGH P
12                        Petitioner,
13               v.                                       ORDER
14    PATRICK COVELLO, Warden,
15                        Respondent.
16

17           Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. However, the petition was not signed by petitioner. Parties

19   proceeding without counsel are required to sign all pleadings, motions, and other papers

20   submitted to the court for filing. Fed. R. Civ. P. 11(a). Thus, the court is unable to consider the

21   petition unless petitioner signs and re-files the petition.

22           Petitioner will be provided an opportunity to re-file the petition bearing his signature.

23   Petitioner may simply file a signature page referencing the already file petition. Failure to submit

24   a signed amended petition will result in a recommendation that this action be dismissed. 1

25           1
               Petitioner is cautioned that the habeas corpus statute imposes a one-year statute of
26   limitations for filing non-capital habeas corpus petitions in federal court. In most cases, the one-
     year period will start to run on the date on which the state court judgment became final by the
27   conclusion of direct review or the expiration of time for seeking direct review, although the
     statute of limitations is tolled while a properly filed application for state post-conviction or other
28   collateral review is pending. 28 U.S.C. § 2244(d).
                                                          1
 1          Moreover, petitioner has not filed an in forma pauperis affidavit or paid the required filing
 2   fee ($5.00). See 28 U.S.C. §§ 1914(a); 1915(a). Petitioner will be provided the opportunity to
 3   either submit the appropriate affidavit in support of a request to proceed in forma pauperis or
 4   submit the appropriate filing fee.
 5          In accordance with the above, IT IS HEREBY ORDERED that:
 6          1. Within thirty days from the date of this order, petitioner shall re-file a signed petition; 2
 7          2. Petitioner shall submit, within thirty days from the date of this order, an affidavit in
 8   support of his request to proceed in forma pauperis or the appropriate filing fee; petitioner’s
 9   failure to comply with this order will result in a recommendation that this action be dismissed;
10   and
11          3. The Clerk of the Court is directed to send petitioner a copy of the in forma pauperis
12   form used by this district and the court’s form application for writ of habeas corpus.
13   Dated: May 24, 2021
                                                  /s/ Gregory G. Hollows
14                                        UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27
            2
              By setting this deadline the court is making no finding or representation that the petition
28   is not subject to dismissal as untimely. See 28 U.S.C. § 2244(d).
                                                       2
